ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
JSRECC LLC                                   )     ASBCA Nos. 61540, 61541
                                             )
Under Contract No. W912DY-11-D-0029          )

APPEARANCE FOR THE APPELLANT:                      Glenn A. Sweatt, Esq.
                                                    Pillsbury Winthrop Shaw Pittman LLP
                                                    Palo Alto, CA

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Maria T. Guerin, Esq.
                                                   John A. Skarbek, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Philadelphia

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: March 14, 2019




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61540, 61541, Appeals of JSR ECC
LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                                                                                f